Exhibit 10.3

AMENDED AND RESTATED OPERATING EXPENSE RESPONSIBILITY AGREEMENT

This Amended and Restated Operating Expense Responsibility Agreement, entered
into on the date set forth below, is by and among TriLinc Global, LLC, a
Delaware limited liability company (“Sponsor”), TriLinc Advisors, LLC, a
Delaware limited liability company (“Advisor”), and TriLinc Global Impact Fund,
LLC, a Delaware limited liability company (“Fund” and together with the Sponsor
and the Advisor, the “Parties”).

WHEREAS, the Sponsor has agreed to be responsible for the payment of the Fund’s
cumulative operating costs paid through and including March 31, 2017, including
all management fees due to the Advisor that have not been paid by the Fund
(collectively as set forth in Exhibit A hereto and referred to as “Fund
Expenses”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.

Expense Responsibility for Fund Expenses. The Sponsor shall pay the Fund
Expenses and will not seek reimbursement of the Fund Expenses unless the
reimbursement will not cause the Fund’s Net Asset Value per unit to fall below
the prior quarter’s Net Asset Value per unit (the “NAV Hurdle”). To the extent
the Fund is not successful in satisfying the NAV Hurdle, no amount will be
payable by the Fund for reimbursement to the Sponsor of the Fund Expenses.  

 

2.

Entire Agreement.  This Agreement sets forth the entire agreement of the Parties
with respect to the matters contained herein and no prior or contemporaneous
agreement or understanding pertaining to any such matter shall be effective for
any purpose.

 

3.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to its
principles of conflicts of laws.

 

[Signature Page Follows]

IN WITNESS WHEREOF, the parties have executed this Agreement on May 10, 2017

 

TRILINC GLOBAL, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

TRILINC ADVISORS, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

TRILINC GLOBAL IMPACT FUND, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

Exhibit A

Schedule of Services Incurred by TriLinc Global Impact Fund, LLC through March
31, 2017

 

Vendor

Description of Services

Amount

 

ANDE

2013-2014 Membership

$

5,000

 

ASTA

Document Translation

 

3,186

 

Apex Fund Services

Fund Administration

 

240,202

 

Bank of NY Mellon

Fund Administration

 

90,000

 

Bank of NY Mellon

Bank fees

 

17,277

 

Board of Managers

Board Wages

 

660,989

 

Board of Managers

Board Meeting expenses

 

117,798

 

Credit Cards

Travel - Dead deal costs

 

62,987

 

Deloitte & Touche

Audit

 

401,400

 

Deloitte & Touche

Tax services

 

443,982

 

DST Systems, Inc.

Transfer Agent

 

938,666

 

Duff & Phelps

Valuation services

 

45,381

 

Emtek Solutions, LLC

PAES/TAS

 

7,875

 

Federal Agent

PAES/TAS

 

12,750

 

Greenberg Traurig

Legal Services

 

666,897

 

IDB Bank

Due Diligence

 

50,000

 

iUVO Talent

PAES/TAS

 

12,318

 

Josh Zuckerwise

Travel expenses

 

4,023

 

Legatum Global Development Limited

PAES/TAS

 

292,500

 

Leverages Notes

Interest

 

26,224

 

Lewis Kopp

Expense reimbursement

 

14,348

 

Lincoln National Insurance

Keyman insurance

 

8,558

 

Maples and Calder

Legal Services

 

109,514

 

Moss Adams

Audit and 10-Q review

 

392,798

 

MF Analytics

PAES/TAS

 

65,159

 

O'Connor Davies

SOX Compliance

 

60,744

 

PathNorth

2013 Core Membership

 

4,167

 

Paul Sanford

Travel expenses

 

5,212

 

Payroll

PAES/TAS

 

150,091

 

Pickwick Capital Partners

Leverage

 

4,270

 

Robert Mora

PAES/TAS

 

97,791

 

Rothstein Kass

SOX Implementation/Compliance

 

41,027

 

RR Donnelley

10-K, 10-Q & 8-K Processing

 

219,388

 

Spolin Cohen

Legal Services

 

81,564

 

State of California & Delaware

Franchise fees

 

2,350

 

Steve Napleton

Travel expenses

 

8,979

 

Tanir Helayel

PAES/TAS

 

6,779

 

Trilinc Advisors, LLC

Copies, postage and miscellaneous

 

53,704

 

Trilinc Advisors, LLC

eFront

 

319,928

 

Trilinc Advisors, LLC

Management fees

 

1,717,750

 

Trilinc Advisors, LLC

Incentive fees

 

6,075,534

 

Trilinc Advisors, LLC

Due Diligence

 

131,628

 

Trilinc Advisors, LLC

Travel expenses

 

83,113

 

Trilinc Advisors, LLC

Legal expenses

 

205,243

 

Troy Wiseman

Expense reimbursement

 

9,701

 

Trustees of Tufts College

PAES/TAS

 

18,150

 

Various

PAES/TAS

 

14,601

 

Willis

Fund Insurance

 

137,700

 

 

 

$

14,139,247

 

 

 